Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 31, 2022. 

Amendments
           Applicant's response and amendments, filed August 31, 2022, to the prior Office Action is acknowledged. 
	Claims 1-10 are pending.

Priority
This application is a 371 of PCT/JP2018/003120 filed on January 31, 2018. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 
While a certified copy of the foreign patent application JP 2017-018422 filed on February 3, 2017 is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1-8, drawn to a method of generating iPS cells comprising the steps of: 
		stimulating blood cells with at least one interleukin and a bisphosphonate; and 
introducing at least four reprogramming factors into said blood cells.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative interleukin is IL-2, as recited in Claims 1 and 3; 
		ii) the alternative bisphosphonate is zoledronic acid, as recited in Claim 4; and
		iii) the alternative additional method step is free of a step of treating the collected blood cells with an antibody before steps 1-3 of Claim 1, as recited in Claim 7. 
Claims 1-10 are pending.
	Claims 8-10 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-7 are under consideration. 

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on September 27, 2019 and March 9, 2022 that have been considered. 
The information disclosure statement filed September 27, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 3-4 have been lined through for being defective for one or more of these requirements. See NPL citation 1, for example.
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1. 	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “introducing at least four kinds of genes capable of expressing cell reprogramming factors” and the claim also recites “through use of a Sendai virus vector”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is unclear if the phrase “use of a Sendai virus vector” refers back to the introducing step or the functional limitation “capable of expressing….”. It is unclear how the Sendai virus vector is germane to the four kinds of genes that are capable of expressing cell reprogramming factors, as the four kinds of genes would be able to achieve cell reprogramming even if introduced via a non-Sendai virus vector.
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim. 
Amending the introducing step to “introducing into the blood cells a Sendai virus vector comprising at least four kinds of genes capable of expressing cell reprogramming factors” would render this rejection moot. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2. 	Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (JDDW 2016, Abstract only, November 2016; of record in IDS). 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority applications to overcome this rejection because a translation of said applications have not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
With respect to Claim 1 Watanabe et al is considered relevant prior art for having taught a method of generating iPS cells, comprising the following steps 1) to 3):
1) stimulating collected blood cells with IL-2, and a bisphosphonate;
2) introducing into the blood cells a Sendai virus vector comprising at least four kinds of genes capable of expressing cell reprogramming factors; and
3) culturing the cells having introduced therein the genes.
With respect to Claim 3, Watanabe et al taught wherein the interleukin comprises IL-2.
With respect to Claim 4, Watanabe et al taught wherein the bisphosphonate comprises zoledronic acid
With respect to Claim 5, Watanabe et al taught wherein the blood cells comprise peripheral blood mononuclear cells.
With respect to Claim 6, Watanabe et al taught wherein the blood cells comprise cells of human origin (“patient”, “human PBMC is explored”).
With respect to Claim 7, Watanabe et al do not teach wherein the method comprises a step of treating the collected blood cells with an antibody before the steps 1) to 3).
Thus, Watanbe et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	Claims 1-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brown et al (U.S. 2012/0135525) in view of Medinet (WO 06/006720; machine translation; of record in IDS), Ideno et al (U.S. 2011/0158954), Churko et al (Generation of Human iPSCs from Human Peripheral Blood Mononuclear Cells Using Non-integrative Sendai Virus in Chemically Defined Conditions, Methods in Molecular Biology, vol. 1036, Humana Press, editor Race Kao, pgs 81-88, 2013), and Seki et al (Generation of Induced Pluripotent Stem Cells from Human Terminally Differentiated Circulating T Cells, Cell Stem Cell 7: 11-14, 2010). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Brown et al is considered relevant prior art for having disclosed a method of generating induced pluripotent stem cells, wherein the iPS cells may be generated from hematopoietic stem cells or T cells (Abstract). 
Brown et al disclosed the use of IL-2 when generating the iPS from T cells, whereby the T cell are stimulated to proliferate with IL-2 [0113] and transduced with viral vectors encoding the reprogramming factors (Example 4, [0258]).  
Brown et al disclosed introducing into the target host cells a viral vector comprising the reprogramming factors ([0021], Example 4), followed by a step of culturing the thus-transduced cells. 

Brown et al do not disclose the use of bisphosphonate in combination with IL-2 when stimulating the blood cells used for generating the iPS cells. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Medinet is considered relevant prior art for having disclosed a method of activating and/or proliferating T cells in a population of PBMCs, the method comprising the step of culturing the population of PBMCs with IL-2 and a bisphosphonate (pg 2, para.’s 2 and 4-5). 
Similarly, Ideno et al is considered relevant prior art for having disclosed a method of activating and/or proliferating T cells in a population of PBMCs, the method comprising the steps of culturing a population of PMBC in a culture medium comprising IL-2 [0061, 117] and a bisphosphonate (pamidronate; [0117]), wherein the bisphosphonate may be zoledronate (Example 5; claim 7). 

Neither Brown et al, Medinet, nor Ideno et al disclose the use of Sendai viral vector to introduce the reprogramming factor genes into the population of blood cells.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Churko et al is considered relevant prior art for having taught a method of generating iPS cells from human PBMCs, the method comprising the step of introducing into the PBMCs a Sendai virus vector comprising at least four kinds of genes capable of expressing cell reprogramming factors (pg 82). 
Similarly, Seki et al is considered relevant prior art for having taught a method of generating iPS cells from human PBMCs comprising T cells, the method comprising the steps of stimulating the population of blood cells with IL-2 (pg 11, col. 1), and introducing into the thus-stimulated population of blood cells a Sendai virus vector comprising at least four kinds of genes capable of expressing cell reprogramming factors (pg 11, col’s 2-3). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cell biology, immunology, and methods of making induced pluripotent stem cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Brown et al to comprise the step of stimulating the collected blood cell population with IL-2 in combination with a bisphosphonate with a reasonable expectation of success because the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. MPEP §2144. Both Medinet and Ideno et al disclosed and successfully demonstrated the use of IL-2 in combination with a bisphosphonate to activate and/or proliferate T cells in a population of PBMCs. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first viral vector, as disclosed by Brown et al, with a second vector, i.e. a Sendai virus vector, as taught by Churko et al and/or Seki et al, in a method of generating iPS cells from a population of collected blood cells, e.g. PBMCs and/or T cells, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first viral vector with a second vector, i.e. a Sendai virus vector, in a method of generating iPS cells from a population of collected blood cells, e.g. PBMCs and/or T cells, because those of ordinary skill in the art previously recognized the scientific and technical concepts of, and successfully reduced to practice, the use of Sendai virus to deliver reprogramming genes into PBMCs and T cells in order to generate induced pluripotent stem cells (Churko et al, Seki et al), whereby it was previously recognized that the use of Sendai vector is advantageous because it allows the artisan to avoid transgene integration during iPSC generation (Seki et al, pg 11, col. 2). For clinical use of human iPSCs, the exogenous reprogramming factor genes should not be carried over and expressed in the human iPSCs after their creation, and therefore it is important to deliver the reprogramming genes by a non-integrating method, such as Sendai virus (Churko et al, pg 82). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Brown et al disclosed wherein the cell reprogramming factors comprise OCT3/4, SOX2, KLF4, and c-MYC [0018].
Churko et al taught wherein the cell reprogramming factors comprise OCT3/4, SOX2, KLF4, and c-MYC (pg 82).
Seki et al taught wherein the cell reprogramming factors comprise OCT3/4, SOX2, KLF4, and c-MYC (pg 11, col. 3).
With respect to Claim 3, Brown et al disclosed wherein the interleukin is IL-2 [0113, 258, 261].
Ideno et al disclosed wherein the interleukin is IL-2 [0061, 117]. 
Seki et al taught wherein the interleukin is IL-2 (pg 11, col. 1).
With respect to Claim 4, Medinet disclosed wherein the bisphosphonate comprises zoledronic acid (pg 2).
Ideno et al disclosed the bisphosphonate may be zoledronate (Example 5; claim 7).
With respect to Claims 5-6, Brown et al disclosed the PBMCs may be of human origin (e.g., [0101, 106, 382-383], “reprogramming factors into primary human cells”). 
Medinet disclosed the PBMCs may be of human origin (e.g., pg 3, “peripheral blood is collected from…human donor”). 
Ideno et al disclosed the PBMCs may be of human origin (Example 1, [0112]). 
Seki et al taught wherein the PBMCs may be of human origin (Title).
With respect to Claim 7, Medinet does not disclose wherein the method comprises or requires a step of treating the collected blood cells with an antibody in order to activate and/or proliferate T cells in a population of PBMCs.
Ideno et al do not disclose wherein the method comprises or requires a step of treating the collected blood cells with an antibody in order to activate and/or proliferate T cells in a population of PBMCs.
Churko et al do not teach wherein the method comprises or requires a step of treating the collected blood cells with an antibody in order to activate and/or proliferate T cells in a population of PBMCs.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
4. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631